IN THE COURT OF COMMON PLEAS OF THE STATE OF DELAWARE

lN AND FOR SUSSEX COUNTY

l\/IARCARET RYAN,

Plaintiff,
C.A. No. CPU6-'l4-iltl0l3()

PATRIClA ]. LEWIS,

\/\/\/\./\./\./\./\_/

Defend ant,

Submitted june 24, 2014
Decid@d july `,18, 2014

patrick Scanlon, Esqcrire, counselfor Plaz`ntz`jj”
Wz'llz`anz B. Wilgzls, Esquire, counselfor Defendant

DECISION AFTER TRIAL

In this action to collect on an alleged debt, the Court is called upon to determine
whether Defendant is in default for non-payment of a promissory note. Following the
]une '17, 2014 bench trial, the Court reserved decision and requested the parties to
submit briefs as to whether the Court may imply a reasonable time for performance
under the circumstances of the case. 'l`his is the Cotlrt's clecisioii following a review of

the relevant law and evidence presented by the parties.

FACTUAL BACKGROUND

On june 17, 2014, the Court held a bench trial regarding this action filed by
Margaret Ryan ("Plaintiff”) against Patricia Lewis (”Defendant"). Per the February 14,
2014 Complaint, Defendant is in default for non-payment of the Promissory Note
("Note") signed by the parties and notarized on july 6, 201]. The Note indicates that
Defendant owes Plaintiff $29,000.00 in repayment of a loan that Defendant used to
purchase a mobile home located at Rehoboth Bay Parl< in Rehoboth Beach, Delaware. At
trial, Defendant admitted that she owes $29,000.00 to Plaintiff. As of the date of trial,
Defendant has not made any payments on the Note. Per the Complaint, Plaintiff
requests the Court to award her $27,()00.00 in damages' with costs, fees, post-judgment
interest at the legal rate and attorney's fees?.

The parties are two women of advanced age who have known each other for
approximately twenty years. l°’laintiff loaned Defendant the money to purchase the
Rehoboth Beach mobile home because Defendant wanted to reside to Delaware, but

could not afford to purchase a residence without financial assistance On july 6, 2011,

' 'l`he Complaint prays for $27,000.00 in relief. The sum of $30,000.00 is typewritten in the Note as the
amount owecl. 'l`liat aniount is crossed out and rep|acecl by the sum of $29,00().00 which is initialed by
each party. Sct’ l’laintiff's "l".xliitvit l"_ /\t tria|, l’laintiff testified that she changed the amount owed to
$27,000.00, but does not reniembei' when this occurred or her reason for doing so. Sue l’laintiff's ”lixhibit
2". Noting the error as to the damage request immediately before trial, l’laintiff motioned to amend the
Cornplaint to reflect the clamage amount as stated in the Note prior to l’laintiff's unilateral anieiidn\ents_
l)efendant objected to the niotioii. 'l`he Court denied l’laintiff's motion as untimely because l’laintiff had
ainple time between the filing of the (_`oiiiplaiiit and the date of trial to 'aniencl the Complaint.

3 ”lf the indebtedness evidenced by this [’rtiiiiissory l\lote is collected ivy or through an attorney, the
lloltiei' shall be entitled to recover reasonable attorney’s fees to the extent perniittecl by applicable lavv'."
$i't' l’laiiitiff's "l§). ll¢irris, 2008 WL ]UZOS, at "3-4 (Del. Stiper. l~`eb. 26, ZOOS)(Witliain, R._].)
ll .“>`t't’ t¢f.
" .§1‘¢‘ flf.

l\lote and consider evidence of the circumstances and context of the agreement to
determine the parties' intent as to a reasonable time for performance.'~"

On july 6, 2011, the parties signed the Note which states, in pertinent part, that
”[this] loan and promissory note is to purchase a 1987 single wide Schult trailet
[sic]..."l`he [sic] Patricia ]. Lewis shall pay a lum [sic] sum of the loan upon selling of
[sic] her property in Surfside, l\/lyrtle Beach, Neir-th-Garel»ina, S.C.”.‘° At the time of
execution, it was the parties’ understanding that the South Carolina residence was
marketable and would be sold in the ordinary course of business. ln fact, Defendant
had accepted an offer prior to the signing of the Note.

The Court finds that, at the time of contracting, the parties did not contemplate
that Defendant would take the South Carolina property off the market two months after
the execution of the agreement and thereafter collect rental income on the property or
that Defendant would sell the Rehoboth Beach mobile home and use the proceeds to
fund her living expenses and repair her investment properties. The Court further finds
that the parties did not intend that Defendant would postpone payment for three years
because she was advised to relist the South Carolina property only after termination of
the personal injury suit. l\/loreover, no evidence was presented to the Court to

demonstrate that Defendant could not, by statute or otherwise, relist and sell the

"' “[S]litiuld the Court construe the provisions in L]Liestioii to be silent on the time of performance of the
condition, then, the law would presume iiert'oriiiaiicr\ of the condition was intended within a reasonable
time. 'f`he evidence of the oral agreement would then be c‘videiice of what the parties considered would
be a reasonable time for performance of the coiulitioii." (`.liirl\')i)ri)) z', Hu!;iiirrii, 51 /\.2(1487, 491 (]947).

'*" Sn' l’laintiff's "l§>